                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 AAAG-CALIFORNIA, LLC,
                                                         MEMORANDUM DECISION AND
         Plaintiff,                                        RECEIVERSHIP ORDER

 v.                                                                Case No. 2:20-cv-00026

 ABDUL R. KISANA; JACK METCALF;                                 Judge Howard C. Nielson, Jr.
 SPECIALIZED SALES AND LEASING,
 LLC; and LUXURY AUTO GROUP, LLC,

         Defendants.


        WHEREAS the Court finds that, based on the Amended Preliminary Injunction Order,

see Dkt. No. 61, the appointment of a receiver in this action is necessary and appropriate for the

purposes of marshaling and preserving all assets of the Defendants, including any and all funds

derived from the sale of certain vehicles identified in Exhibit A (the “Vehicles”) attached hereto,

as well as the assets of any other entities or individuals that (a) are held in constructive trust for

the Defendants; (b) were fraudulently transferred by the Defendants; and/or (c) may otherwise be

includable as assets of the estates of the Defendants.

        WHEREAS this Court has subject matter jurisdiction over this action and personal

jurisdiction over the Defendants, and venue properly lies in this district.

        IT IS HEREBY ORDERED THAT:

        1.      Pursuant to the Amended Preliminary Injunction (Dkt. No.61) and Docket Order

No. 37, this Court hereby takes exclusive jurisdiction and possession of the assets, of whatever
kind and wherever situated, of Defendants Abdul R. Kisana (“Kisana”), Specialized Sales and

Leasing, LLC, and Luxury Auto Group, LLC (collectively, “Receivership Defendants”).

        2.      Until further Order of this Court stating otherwise, Jonathan O. Hafen, Esq. of

Parr Brown Gee & Loveless, is hereby appointed to serve without bond as receiver (the

“Receiver”) for the estates of the Receivership Defendants.

        3.      Nothing in this order shall preclude any person or entity from asserting a valid

constitutional right, including the Fifth Amendment, as a basis for declining to comply with a

provision of this order or a demand made by the Receiver pursuant to this order. The individual

or entity making such an assertion must notify the Receiver of the specific provision or demand

that is the subject of the assertion, as well as the constitutional basis on which the assertion rests.

If the Receiver believes the assertion is not justified by controlling case law, he may seek an

order from the court compelling compliance despite the assertion.

                                        I.      Asset Freeze

        4.      Except as otherwise provided herein, all assets, capital, tangible property and

documentation of the Receivership Defendants, including any Vehicles in the possession,

control, or custody of Receivership Defendants, are frozen until further order of this Court

(“Receivership Property”). Accordingly, all persons and entities with direct or indirect control

over any Receivership Property, other than the Receiver, are hereby restrained and enjoined from

directly or indirectly transferring, setting off, receiving, changing, selling, pledging, assigning,

liquidating, or otherwise disposing of or withdrawing such Receivership Property. This freeze

shall include, but not be limited to, Receivership Property that is on deposit with financial




                                                   2
institutions such as banks, brokerage firms and mutual funds, shares of stock, and any patents or

other intangible property.

                         II.    General Powers and Duties of Receiver

       5.      The Receiver shall have all powers, authorities, rights and privileges heretofore

possessed by the officers, directors, managers and general and limited partners of the entity

Receivership Defendants under applicable state and federal law, by the governing charters,

bylaws, articles and/or agreements in addition to all powers and authority of a receiver at equity,

and all powers conferred upon a receiver by the provisions of 28 U.S.C. §§ 754, 959 and 1692,

and Fed. R. Civ. P. 66, and this court.

       6.      The trustees, directors, officers, managers, employees, investment advisors,

accountants, attorneys and other agents of the entity Receivership Defendants are hereby

dismissed and the powers of any general partners, directors and/or managers are hereby

suspended. Such persons and entities shall have no authority with respect to the Receivership

Defendants’ operations or assets, except to the extent as may hereafter be expressly granted by

the Receiver. The Receiver shall assume and control the operation of the Receivership

Defendants and shall pursue and preserve all of their claims. Nothing in this Order is intended to

or has the effect of altering or dismissing current or prospective legal counsel for Defendant

Kisana in his individual capacity.

       7.      Notwithstanding Paragraph 5 immediately above, Receivership Defendants may

employ legal counsel for the sole purposes of (1) defending against Plaintiff’s claims in this case,

including pursuing the pending appeal of the appointment of the Receiver, and (2) defending

against any criminal prosecutions that may be brought against Defendant Kisana.


                                                 3
       8.     Subject to the specific provisions in this Order, the Receiver shall have the

following general powers and duties:

              A.     To use reasonable efforts to determine the nature, location and value of all
                     property interests of each of the Receivership Defendants, including
                     Kisana. These property interests include, but are not limited to: monies,
                     accounts, trusts, funds, digital currencies, securities, credits, stocks, bonds,
                     effects, goods, chattels, intangible property (including patents and other
                     intellectual property), real property, lands, premises, leases, claims, rights,
                     ownership interests in domestic or foreign entities, and other assets,
                     together with rents, profits, dividends, receivables, interest, or other
                     income attributable thereto, of whatever kind, that the Receivership
                     Defendants own, possess, have a beneficial interest in, or control directly
                     or indirectly (“Receivership Property”).

              B.     To take custody, control, and possession of all Receivership Property and
                     records relevant thereto from the Receivership Defendants; to sue for and
                     collect, recover, receive, and take into possession from third parties all
                     Receivership Property and records relevant thereto.

              C.     To manage, control, operate, and maintain the Receivership Property and
                     hold in his possession, custody, and control all Receivership Property,
                     pending further order of this Court.

              D.     To use Receivership Property for the benefit of the receivership, making
                     payments and disbursements and incurring expenses as may be necessary
                     or advisable in the ordinary course of business in discharging his duties as
                     Receiver.

              E.     To take any action which, prior to the entry of this Order, could have been
                     taken by the officers, directors, partners, managers, members,
                     shareholders, trustees, and agents of the entity Receivership Defendants.

              F.     To engage and employ persons in his discretion to assist him in carrying
                     out his duties and responsibilities hereunder, including, but not limited to,
                     accountants, attorneys, forensic experts, registered representatives,
                     financial or business advisers, liquidating agents, real estate agents,
                     brokers, traders, or auctioneers.

              G.     To take such action as necessary and appropriate for the preservation of
                     Receivership Property or to prevent the dissipation or concealment of
                     Receivership Property.


                                                4
               H.      To assert, prosecute, and negotiate any claim under any insurance policy
                       held by or issued on behalf of the Receivership Defendants or their
                       officers, directors, agents, employees, or trustees, and to take any and all
                       appropriate steps in connection with such policies.

               I.      To issue subpoenas for documents and testimony consistent with the
                       Federal Rules of Civil Procedure and applicable Local Rules, except for
                       the provisions of Fed. R. Civ. P. 26(d)(1), concerning any subject matter
                       within the powers and duties granted by this Order.

               J.      To bring legal actions based on law or equity in any state, federal, or
                       foreign court as the Receiver deems necessary or appropriate in
                       discharging his duties as Receiver.

               K.      To pursue, resist, defend, and settle all suits, actions, claims, and demands
                       which may now be pending or which may be brought by or asserted
                       against the receivership estate.

               L.      To assume all legal privileges, including attorney-client and accountant-
                       client privileges, belonging to Specialized Sales and Leasing, LLC, and
                       Luxury Auto Group, LLC, and determine in his discretion whether and
                       when to assert or, on motion, to waive such privileges.

               M.      To take such other action as may be approved by this Court.

                                  III.    Access to Information

       9.      The Receivership Defendants, their subsidiaries, any affiliated entities, and any

affiliated individuals (including spouses and other family members) shall cooperate with and

assist the Receiver in the performance of his duties and obligations. As such, they must respond

promptly and truthfully to all requests for information and documents from the Receiver.

       10.     Kisana and the past and/or present officers, directors, agents, managers, general

and limited partners, trustees, attorneys, accountants and employees of the entity Receivership

Defendants, as well as those acting in their place, are hereby ordered and directed to preserve and

turn over to the Receiver forthwith all paper and electronic information of, and/or relating to, the

Receivership Defendants and/or all Receivership Property. Such information shall include but

                                                 5
not be limited to books, records, documents, accounts and all other instruments and papers. If

these documents and records are no longer within the Receivership Defendants’ control, they

must provide information to the Receiver identifying the records, the persons in control of the

records, and efforts undertaken to recover the records.

       11.     Within three (3) days of the entry of this Order,1 the Receivership Defendants

shall file with the Court and serve upon the Receiver and Plaintiff a sworn statement, listing: (a)

the identity, location and estimated value of all Receivership Property; (b) all information related

to the disposition, sale, ownership, location, and current status of the Vehicles and all proceeds

related thereto; (c) all employees (and job titles thereof), other personnel, attorneys, accountants

and any other agents or contractors of the Receivership Defendants; and, (d) the names,

addresses and amounts of claims of all known creditors of the Receivership Defendants as of

January 1, 2019.

       12.     Within seven (7) days of the entry of this Order, the Receivership Defendants

shall file with the Court and serve upon the Receiver and the Commission a sworn statement and

accounting, with complete documentation, covering the period from August 1, 2019 to the

present:

               A.      Identifying every account at every bank, brokerage or other financial
                       institution: (a) over which Receivership Defendants have signatory
                       authority; and (b) opened by, in the name of, or for the benefit of, or used
                       by, the Receivership Defendants;

               B.      Identifying all credit, bank, charge, debit or other deferred payment card
                       issued to or used by each Receivership Defendant, including but not

1
  The Receiver proposes implementing the accelerated deadlines identified in Paragraphs 10, 11
and 12 due to the prior requests for such information from Defendants on January 31, 2020.
Because Defendants have already had over 10 days to begin identifying and collecting such
information, the Receiver believes that these deadlines are reasonable and appropriate.

                                                  6
                      limited to the issuing institution, the card or account number(s), all
                      persons or entities to which a card was issued and/or with authority to use
                      a card, the balance of each account and/or card as of the most recent
                      billing statement, and all statements for the last twelve months;

               C.     Identifying all assets received by any Receivership Defendant from any
                      person or entity, including the value, location, and disposition of any
                      assets so received;

               D.     Identifying all funds received by the Receivership Defendants, and each of
                      them, in any way related, directly or indirectly, to the conduct alleged in
                      Plaintiff’s Complaint;

               E.     Identifying all expenditures exceeding $1,000 made by any of them,
                      including those made on their behalf by any person or entity; and

               F.     Identifying all transfers of assets made by them, including a description or
                      identification of (i) the assets; (ii) the transferees of the assets; (iii) the
                      date of the transfers; (iv) the amount or value of the assets transferred; (v)
                      a description of any goods, services, or credit received in exchange for the
                      assets, including the value of any goods, services, or credit received; and
                      (vi) to the best of their knowledge, the current location of the assets.

       13.     Within seven (7) days of the entry of this Order, the Receivership Defendants

shall provide to the Receiver federal income tax returns for the fiscal or calendar years beginning

with January 1, 2018, with all relevant and necessary underlying documentation.

       14.     Kisana and the entity Receivership Defendants’ past and/or present officers,

directors, agents, attorneys, managers, shareholders, employees, accountants, debtors, creditors,

managers and general and limited partners, and other appropriate persons or entities, including

family members of Kisana, shall answer under oath to the Receiver all questions which the

Receiver may put to them and produce all documents as required by the Receiver regarding the

business of the Receivership Defendants, or any other matter relevant to the operation or

administration of the receivership or the collection of funds due to the Receivership Defendants.

In the event that the Receiver deems it necessary to require the appearance of the aforementioned

                                                 7
persons or entities, the Receiver shall make its discovery requests in accordance with the Federal

Rules of Civil Procedure.

       15.      The Receivership Defendants are required to assist the Receiver in fulfilling his

duties and obligations. As such, they must respond promptly and truthfully to all requests for

information and documents from the Receiver.

                         IV.     Access to Books, Records, and Accounts

       16.      The Receiver is authorized to take immediate possession of all assets, bank

accounts or other financial accounts, contents of safe deposit boxes, books, records, and all other

documents or instruments—whether in paper or electronic form—relating to the Receivership

Defendants. If desired, Receivership Defendants may retain copies of such information and records

at their own expense.

       17.      All persons and entities having control, custody, or possession of any Receivership

Property or records of Receivership Defendants are hereby ordered to turn such property over to

the Receiver.

       18.      The Receivership Defendants, as well as their agents, servants, employees,

attorneys, any persons acting for or on behalf of the Receivership Defendants, and any persons

receiving notice of this Order by personal service, facsimile transmission or otherwise, having

possession of the property, business, books, records, accounts or assets of the Receivership

Defendants are hereby directed to deliver the same to the Receiver, his agents and/or employees.

       19.      All banks, brokerage firms, financial institutions, and other persons or entities

which have possession, custody or control of any assets or funds held by, in the name of, or for

the benefit of, directly or indirectly, and of the Receivership Defendants that receive actual


                                                   8
notice of this Order by personal service, facsimile transmission or otherwise shall:

               A.      Not liquidate, transfer, sell, convey or otherwise transfer any assets,
                       securities, funds, or accounts in the name of or for the benefit of the
                       Receivership Defendants except upon instructions from the Receiver;

               B.      Not exercise any form of set-off, alleged set-off, lien, or any form of self-
                       help whatsoever, or refuse to transfer any funds or assets to the Receiver’s
                       control without the permission of this Court;

               C.      Within five (5) business days of receipt of that notice, file with the Court
                       and serve on the Receiver and counsel for Plaintiff a certified statement
                       setting forth, with respect to each such account or other asset, the balance
                       in the account or description of the assets as of the close of business on the
                       date of receipt of the notice; and

               D.      Cooperate expeditiously in providing information and transferring funds
                       assets, and accounts to the Receiver or at the direction of the Receiver.

                         V.      Access to Real and Personal Property

       20.      The Receiver is authorized, as the Receiver deems necessary or appropriate in the

Receiver’s business judgment, to take immediate possession of all personal property of the

Receivership Defendants, wherever located, including but not limited to: electronically-stored

information, computers, laptops, hard drives, external storage drives, and any other such

memory, media or electronic storage devices, books, papers, data processing records, evidence of

indebtedness, bank records and accounts, savings records and accounts, brokerage records and

accounts, certificates of deposit, stocks, bonds, debentures, and other securities and investments,

contracts, mortgages, furniture, office supplies, vehicles, and equipment.

       21.     Except for the personal residence of Kisana, the Receiver is authorized to take

immediate possession of all real property of the Receivership Defendants, wherever located,

including but not limited to all ownership and leasehold interests and fixtures. Upon receiving

actual notice of this Order by personal service, facsimile transmission or otherwise, all persons

                                                 9
other than law enforcement officials acting within the course and scope of their official duties,

are (without the express written permission of the Receiver) prohibited from: (a) entering such

premises; (b) removing anything from such premises; or, (c) destroying, concealing or erasing

anything on such premises.

       22.      In order to execute the express and implied terms of this Order, the Receiver is

authorized to change door locks to any real property described above. The Receiver shall have

exclusive control of the keys. The Receivership Defendants, or any other person acting or

purporting to act on their behalf, are ordered not to change the locks in any manner, nor to have

duplicate keys made, nor shall they have keys in their possession during the term of the

receivership.

                                  VI.     Notice to Third Parties

       23.      The Receiver shall promptly give notice of his appointment to all known officers,

directors, agents, employees, shareholders, creditors, debtors, managers and general and limited

partners of the Receivership Defendants, as the Receiver deems necessary or advisable to

effectuate the operation of the receivership.

       24.      In furtherance of his responsibilities, the Receiver is authorized to communicate

with and serve this Order upon any person, entity, or government office that he deems

appropriate to inform of the status of this matter or the financial condition of the receivership

estate. All government offices which maintain public files of securities interests in real and

personal property shall, consistent with such office’s applicable procedures, record this Order

upon the request of the Receiver.




                                                 10
        25.     The Receiver is authorized to instruct the United States Postmaster to hold and

reroute mail which is related, directly or indirectly, to the business, operations, or activities of

any of the Receivership Defendants (the “Receiver’s Mail”), including all mail addressed to, or

for the benefit of, the Receivership Defendants. The Postmaster shall not comply with, and shall

immediately report to the Receiver, any change of address or other instruction given by anyone

other than the Receiver concerning the Receiver’s Mail. The Receivership Defendants shall not

open any of the Receiver’s Mail and shall immediately turn over such mail, regardless of when

received, to the Receiver. All personal mail of Kisana, any mail appearing to contain privileged

information, and any mail not falling within the mandate of the Receiver, shall be released to the

named address by the Receiver. The foregoing instructions shall apply to any proprietor, whether

individual or entity, of any private mailbox, depository, business, service, or mail courier or

delivery service hired, rented, or used by the Receivership Defendants. The Receivership

Defendants shall not open a new mailbox or take any steps, or make any arrangements, to receive

mail in contravention of this Order, whether through the U.S. mail, a private mail depository, or

courier service.

                     VII.    Injunction Against Interference with Receiver

        26.     The Receivership Defendants and all persons receiving notice of this Order by

personal service, facsimile, electronic transmission, or otherwise, are hereby restrained and

enjoined from directly or indirectly taking any action or causing any action to be taken, without

the express written agreement of the Receiver, which would interfere with or prevent the

Receiver from performing his duties, including conduct that would or might:

                A. Interfere with the Receiver’s efforts to take control, possession, or
                   management of any Receivership Property. Such prohibited actions include,

                                                  11
                   but are not limited to, using self-help or executing or issuing (or causing the
                   execution or issuance of) any court attachment, subpoena, replevin, execution,
                   or other process for the purpose of impounding or taking possession of or
                   interfering with or creating or enforcing a lien upon any Receivership
                   Property.

               B. Hinder, obstruct, or otherwise interfere with the Receiver in the performance
                  of his duties. Such prohibited actions include, but are not limited to,
                  concealing, destroying or altering records or information.

               C. Dissipate or otherwise diminish the value of any Receivership Property. Such
                  prohibited actions include, but are not limited to, releasing claims or
                  disposing, transferring, exchanging, assigning or in any way conveying any
                  Receivership Property; enforcing judgments, assessments, or claims against
                  any Receivership Property or any Receivership Defendant; and attempting to
                  modify, cancel, terminate, call, extinguish, revoke, or accelerate the due date
                  of any lease, loan, mortgage, indebtedness, security agreement, or other
                  agreement executed by any Receivership Defendant or which otherwise
                  affects any Receivership Property.

               D. Interfere with or harass the Receiver or interfere in any manner with the
                  exclusive jurisdiction of this Court over the receivership estate.

       27.     All persons and entities owing any obligation, debt, or distribution to any

Receivership Defendant shall, until further order of this Court, pay all such obligations to the

Receiver, in accordance with the terms thereof and the Receiver’s receipt of such payments shall

have the same force and effect as if the Receivership Defendant had received such payment.

       28.     Subject to payment for services provided, any entity furnishing water, electric,

telephone, sewage, or garbage or trash removal services to the Receivership Defendants shall

maintain such service and transfer any such accounts to the Receiver unless instructed to the

contrary by the Receiver.

       29.     Upon the request of the Receiver, the United States Marshal Service, in any

judicial district, is hereby ordered to assist the Receiver in carrying out his duties to take



                                                  12
possession, custody, and control of, or identify the location of, any assets, records, or other

materials belonging to the receivership estate.

        30.     The Receivership Defendants shall cooperate with and assist the Receiver in the

performance of his duties.

        31.     The Receiver shall promptly notify the Court and Plaintiff’s counsel of any failure

or apparent failure of any person or entity to comply in any way with the terms of this Order.

        32.     In the event any person fails to deliver or transfer any Receivership Property or

otherwise fails to comply with any provision of this Order, the Receiver may file ex parte an

“Affidavit of Non-Compliance” regarding the failure. However, if such an affidavit is directed to

a Receivership Defendant, such Receivership Defendant shall be entitled to seven days’ notice

thereof (unless shortened by an order of this Court) and an opportunity to be heard. Except as set

forth above, upon the filing of the affidavit, the Court may authorize, without additional process

or demand, writs of possession or sequestration or other equitable writs requested by the

Receiver. The writs shall authorize and direct the United States Marshal or any federal or state

law enforcement officer to seize the Receivership Property, document, or other thing, and to

deliver it to the Receiver.

                                     VIII. Stay of Litigation

        33.     The proceedings described below, excluding the instant proceeding and all

appeals related to this proceeding, are stayed until further order of this Court:

        All civil legal proceedings of any nature, including, but not limited to, bankruptcy
        proceedings, arbitration proceedings, foreclosure actions, default proceedings, or other
        actions of any nature involving: (a) the Receiver, in his capacity as Receiver; (b) any
        Receivership Property, wherever located; (c) any of the Receivership Defendants,
        including subsidiaries and partnerships; or, (d) any of the Receivership Defendants’ past
        or present officers, directors, managers, agents, or general or limited partners sued for, or

                                                  13
        in connection with, any action taken by them while acting in such capacity of any nature,
        whether as plaintiff, defendant, third-party plaintiff, third-party defendant, or otherwise
        (such proceedings are hereinafter referred to as “Ancillary Proceedings”).

        34.     The parties to any and all Ancillary Proceedings are enjoined from commencing

or continuing any such legal proceeding, or from taking any action, in connection with any such

proceeding, including, but not limited to, the issuance or employment of process.

        35.     All Ancillary Proceedings are stayed in their entirety, and all courts having any

jurisdiction thereof are enjoined from taking or permitting any action until further order of this

court. Further, as to a cause of action accrued or accruing in favor of one or more of the

Receivership Defendants against a third person or party, any applicable statute of limitation is

tolled during the period in which the injunction against commencement of legal proceedings is in

effect as to that cause of action.

        36.     Upon a determination by the Receiver that action should be taken in any of the

Ancillary Proceedings, the Receiver shall seek a lift of stay of litigation from this Court prior to

taking any action in the Ancillary Proceeding.

                                     IX.     Managing Assets

        37.     As necessary, the Receiver shall establish one or more custodial accounts at a

federally insured bank to receive and hold all cash equivalent Receivership Property (the

“Receivership Funds”).

        38.     The Receiver may, without further Order of this Court, transfer, compromise, or

otherwise dispose of any nonexempt Receivership Property., other than real estate, in the

ordinary course of business, on terms and in the manner the Receiver deems most beneficial to




                                                 14
the receivership estate, and with due regard to the realization of the true and proper value of such

Receivership Property.

        39.     Except for the personal residences of the Kisana and subject to Paragraph 39

immediately below, the Receiver is authorized to locate, list for sale or lease, engage a broker for

sale or lease, cause the sale or lease, and take all necessary and reasonable actions to cause the

sale or lease of all real property in the receivership estate, either at public or private sale, on

terms and in the manner the Receiver deems most beneficial to the receivership estate, and with

due regard to the realization of the true and proper value of such real property.

        40.     Upon further order of this Court, in accordance with such procedures as may be

required by this Court and additional authority, such as 28 U.S.C. §§ 2001 and 2002, the

Receiver is authorized to sell and transfer clear title to all real property in the receivership estate.

        41.     The Receiver is authorized to take all actions to manage, maintain, and wind

down business operations of the receivership estate, including making legally-required payments

to the United States, creditors, employees, and agents of the receivership estate and

communicating with vendors, investors, government and regulatory authorities, and others as

appropriate.

        42.     The Receiver shall take all necessary steps to enable the Receivership Funds to

obtain and maintain the status of a taxable “Settlement Fund,” within the meaning of Section

468B of the Internal Revenue Code and or the regulations, when applicable, whether proposed,

temporary, or final, or pronouncements thereunder, including the filing of the elections and

statements contemplated by those provisions. The Receiver shall be designated the administrator

of the Settlement Fund, pursuant to Treas. Reg. § 1.468B-2(k)(3)(i), and shall satisfy the


                                                   15
administrative requirements imposed by Treas. Reg. § 1.468B-2, including, but not limited to: (a)

obtaining a taxpayer identification number; (b) timely filing applicable federal, state, and local

tax returns and paying taxes reported thereon; and (c) satisfying any information, reporting, or

withholding requirements imposed on distributions from the Settlement Fund. The Receiver shall

cause the Settlement Fund to pay taxes in a manner consistent with treatment of the Settlement

Fund as a “Qualified Settlement Fund.” The Receivership Defendants shall cooperate with the

Receiver in fulfilling the Settlement Funds’ obligations under Treas. Reg. § 1.468B-2.

                            X.      Investigate and Prosecute Claims

       43.     Subject to the requirement that leave of this Court is required to commence or

resume litigation, the Receiver is authorized, empowered, and directed to investigate, prosecute,

defend, intervene in, or otherwise participate in, compromise, and adjust actions in any state,

federal, or foreign court proceeding of any kind as may in his discretion, and after consultation

with counsel for Plaintiff, be advisable or proper to recover or conserve Receivership Property.

       44.     Subject to his obligation to expend receivership funds in a reasonable and cost-

effective manner, the Receiver is authorized, empowered, and directed to investigate the manner

in which the financial and business affairs of the Receivership Defendants were conducted and,

after obtaining leave of this Court, to institute such actions and legal proceedings for the benefit,

and on behalf, of the receivership estates as the Receiver deems necessary and appropriate. The

Receiver may seek, among other legal and equitable relief, the imposition of constructive trusts,

disgorgement of profits, asset turnover, avoidance of fraudulent transfers, rescission, restitution,

collection of debts, and such other relief from this Court as may be necessary to enforce this




                                                 16
Order. Where appropriate, the Receiver should provide prior notice to counsel for the Plaintiff

before commencing investigations or actions.

       45.     The Receiver hereby holds, and is therefore empowered to waive, all privileges,

including the attorney-client privilege, held by all entity Receivership Defendants.

       46.     The Receiver has a continuing duty to ensure there are no conflicts of interest

between the Receiver, his Retained Personnel (as defined below), and the receivership estate.

                                    XI.    Bankruptcy Filing

       47.     The Receiver may seek authorization from this Court to file voluntary petitions

for relief under Title 11 of the United States Code (the “Bankruptcy Code”) for the Receivership

Defendants. If a receivership entity is placed in bankruptcy proceedings, the Receiver may

become, and may be empowered to operate the receivership estate as, a debtor in possession. In

such a situation, the Receiver shall have all the powers and duties as provided a debtor in

possession under the Bankruptcy Code to the exclusion of any other person or entity.

       48.     The provisions of Section VIII of this Order bar any person or entity, other than

the Receiver, from placing any of the Receivership Defendants in bankruptcy proceedings.

                                   XII.   Liability of Receiver

       49. Until further Order of this Court, the Receiver shall not be required to post bond

or give an undertaking of any type in connection with his fiduciary obligations in this matter.

       50. The Receiver and his agents, acting within scope of such agency (“Retained

Personnel”) are entitled to rely on all outstanding rules of law and Orders of this Court and shall

not be liable to anyone for their own good faith compliance with any order, rule, law, judgment,




                                                17
or decree. In no event shall the Receiver or Retained Personnel be liable to anyone for their good

faith compliance with their duties and responsibilities as Receiver or Retained Personnel.

       51.     This Court shall retain jurisdiction over any action filed against the Receiver or

Retained Personnel based upon acts or omissions committed in their representative capacities.

       52.      In the event the Receiver decides to resign, the Receiver shall first give written

notice to Plaintiff’s counsel of record and the Court of its intention, and the resignation shall not

be effective until the Court appoints a successor. The Receiver shall then follow such

instructions as the Court may provide.

                              Recommendations and Report
       53.     The Receiver is authorized, empowered, and directed to develop a plan for the

fair, reasonable, and efficient recovery and liquidation of all remaining, recovered, and

recoverable Receivership Property.

       54.     Within 30 days from the entry of this Order, the Receiver shall file with the Court

an accounting of the receivership estate reflecting (to the best of the Receiver’s knowledge) the

existence, value, and location of all Receivership Property, and of the extent of liabilities, both

those claimed to exist by others and those the Receiver believes to be legal obligations of the

receivership estate (the “Initial Accounting”). The Receiver shall also detail his efforts in

locating Receivership Property and what, if any, additional efforts need to be undertaken to

provide a full accounting of the receivership estate to this Court.

       55.     Within a reasonable time after the end of each calendar quarter, but no later than

30 days after the end of each calendar quarter, the Receiver shall file a “Quarterly Status

Report.” The Quarterly Status Report shall, for the prior calendar quarter: (a) describe



                                                 18
significant developments in the receivership estate during the quarter; (b) describe in summary

form the assets recovered and disposed of during the quarter; (c) describe the status of litigation

initiated, settled, or in progress during the quarter; (d) summarize receipts and disbursements

during the quarter and the general financial operations and status of the receivership estate; (e)

describe the extent to which the Receivership Defendants, or others subject to the requirements

of this Order, have failed to cooperate with or comply with demands from the Receiver; and (f)

describe the Receiver’s plans for moving forward to accomplish the objectives of the

receivership.

       56.      At the close of the receivership, the Receiver shall submit a final accounting in

connection with a motion to close the receivership estate as well as the Receiver’s final

application for compensation and expense reimbursement.

                                    XIII. Fees and Expenses

       57.      Subject to Paragraphs 58 – 61 immediately below, the Receiver need not obtain

Court approval prior to the disbursement of Receivership Funds for expenses in the ordinary

course of the administration and operation of the receivership.

       58.      Subject to Paragraph 59 immediately below, the Receiver is authorized to solicit

persons and entities (“Retained Personnel”) to assist him in carrying out the duties and

responsibilities described in this Order. The Receiver shall not engage any Retained Personnel

without first consulting with counsel for Plaintiff and obtaining an Order of the Court authorizing

such engagement.

       59.      Within forty-five (45) days after the end of each calendar quarter, the Receiver

and his Retained Personnel shall apply to the Court for compensation and expense


                                                 19
reimbursement from the receivership estate (the “Quarterly Fee Applications”). Prior to filing

each Quarterly Fee Application with the Court, the Receiver will serve upon counsel for Plaintiff

a complete copy of the proposed Quarterly Fee Application, together with all exhibits and

relevant billing information.

        60.     All Quarterly Fee Applications will be interim and will be subject to cost benefit

and final reviews at the close of the receivership. At the close of the receivership, the Receiver

will file a final fee application, describing in detail the costs and benefits associated with all

litigation and other actions pursued by the Receiver during the course of the receivership.

        61.     The Receiver and his Retained Personnel shall keep time records to support their

Quarterly Fee Applications. Time records must set forth in reasonable detail an appropriate

narrative description of the services rendered along with the time spent on those services. The

time records should be kept in a manner that enables the Receiver and his Retained Personnel to

track time spent on specific matters or other tasks related to the administering of the receivership.

        62.     In the event that the Receivership Property identified and recovered by the

Receiver is insufficient to pay the reasonable fees and expenses of the Receiver and his Retained

Personnel, including but not limited to the Receiver’s legal counsel, Plaintiff hereby agrees to

provide payment for such fees and expenses. Plaintiff agrees to remit payment to the Receiver

and his Retained Personnel on a quarterly basis upon receipt of (i) an invoice and supporting

time records from the Receiver and his Retained Personnel and (ii) a sworn declaration from the

Receiver confirming that insufficient assets exist within the receivership to fully compensate the

Receiver and his Retained Personnel for their services in connection with this Order.




                                                  20
                                XIV. Miscellaneous Provisions.

       63.     Receivership Defendants’ payment of any attorneys’ fees, expenses, or other costs

of such court filings or other submissions must be made from property that is not Receivership

Property. Any filing or submission by any Receivership Defendant must contain a statement

signed by Receivership Defendant under penalty of perjury identifying the source of the funds

for the filing or submission in sufficient detail to show that the funds are not Receivership

Property or otherwise derived from any sale or disposition of the Vehicles. Notwithstanding the

foregoing, it shall be sufficient for Receivership Defendant to state that any legal fees are paid

from a source that excludes proceeds from the sale of Vehicles, such as loans, gifts, or wages.

       64.     If any person or entity subject to this Order fails to comply with the terms herein,

the Receiver or Plaintiff’s counsel is permitted to initiate contempt proceedings.

       65.     The Receiver is authorized to request a modification of this Order from this Court

during the life of the receivership if the Receiver determines that a modification is necessary for

the proper administration of the receivership estate.

       IT IS SO ORDERED

       DATED: February 17, 2020.




                                                  Howard C. Nielson Jr.
                                                  United States District Judge




                                                 21
                    Exhibit A – Vin Numbers
 1    SJAAC2ZV1JC018398            35         WUAKBAFX7H7901501
 2   WBY2Z2C59GV675116             36         SCBEC9ZA0EC096007
 3    SALGS3TF4EA184220            37         SJAAM2ZV9KC024061
 4    5FNRL6H96JB006618            38         SALGR2PF3GA288474
 5   5FNYF6H0XHB005888             39         SALWZ2EF1GA591302
 6   WBS4Y9C50JAA85385             40          1G1FK1R6XJ0156610
 7   WDDUG8GB1JA390465             41         5UXWY3C50F0E95418
 8   5UXWX9C55D0A10709             42         JTHBK1GG2D2020965
 9   WA1GFCFS1GR024430             43         SALGW2SE5JA513587
10    1C4RJFBG3GC363435
11    1C4HJXFG7JW139506
12   JTHBW1GG4E2045596
13   WA1C2AFP8HA035628
14   2HNYD2H61AH529296
15   1GYS3DEF2DR202919
16    5FNRL5H45GB165556
17   1FM5K7DH8HGC36726
18   1FM5K8GT5HGA27711
19    1GYS4JKJXHR294629
20   1GKS2GKC1HR260583
21   WDC0G6EB2JF388303
22    1GKS2CKJ9GR113417
23   WAUK2AF22KN024658
24   TRUC1AFVXG1022276
25   WBA8J1C51GK458364
26   WDDUG8CB4FA137671
27   SALGR2VF8GA246837
28   SALGS2FE6HA324706
29   5TDXZ3DC1HS884291
30   WDDTG5CB7KJ548857
31   WDDSJ4GB0EN103326
32   WP0AF2A76HL150649
33   WAUKJAFM2DA012623
34    WP0AB2A94JS123054


                              22
